                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

CLERK OF THE CIRCUIT COURT AND
COMPTROLLER FOR COLLIER
COUNTY, FLORIDA, Plaintiff

                Plaintiff,

v.                                                   Case No.: 2:19-cv-515-FtM-38MRM

SECURITIES AND EXCHANGE
COMMISSION and THE M.B.W.
BUILDING, INC.,

              Defendants.
                                           /

                                          ORDER1

       Before the Court is the parties’ Joint Notice of Disbursement (Doc. 32). This is an

interpleader action. (Doc. 4). Plaintiff Clerk of the Circuit Court and Comptroller for Collier

County, Florida disbursed the funds at issue to the remaining Defendant United States

Securities and Exchange Commission. (Doc. 32 at 1). Because the parties resolved all

outstanding issues, the case is dismissed in accordance with the Court’s last Order (Doc.

30) and the parties’ Stipulation and Order for Entry of Judgment in Interpleader and

Dismissal (Doc. 25).

       Accordingly, it is now


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      ORDERED:

      1. The Complaint (Doc. 4) is DISMISSED.

      2. The Clerk is DIRECTED to enter judgment in favor of Defendant United States

          Securities and Exchange Commission.

      3. The Clerk is DIRECTED to terminate all pending deadlines and motions and

          close the file.

      DONE and ORDERED in Fort Myers, Florida this 24th day of October, 2019.




Copies: All Parties of Record




                                         2
